UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                        No. 99-60455
                                      Summary Calendar

DEERE CREDIT INC., a
Delaware Corporation,
                                                                              Plaintiff-Appellee,

                                               versus
TOMMY M. MALLETTE, doing
business as Tommy Mallette Enterprises,
                                                                          Defendant-Appellant.


                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                                   1:97-CV-300-RG
                                           May 9, 2000
Before POLITZ, WIENER, and DENNIS, Circuit Judges.
PER CURIAM:*
       Tommy M. Mallette appeals an adverse summary judgment in the suit by
Deere Credit, Inc., for sums due it under a retail installment contract. We affirm.
                                           Background
       In April 1996, Mallette purchased from McLeod Marine, Inc., a 1996 Pro-
Line fishing boat with two Mercury motors for a purchase price of $95,390.50,
financing $83,266.50 thereof. Under the financing agreement, monthly payments
of $1,088.89 were to be made to Deere Credit. Mallette began making payments
in May 1996, continuing same through January 1997. In April 1997 counsel for
Mallette wrote to McLeod Marine and Deere Credit complaining of on-going

        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
problems with the boat. Citing Miss. Code Ann. § 75-2-608, counsel claimed
nonconformity of goods and advised that Mallette would file suit if warranties were
not honored. No further payments were made.
        In June 1997 Deere Credit filed the instant complaint, seeking enforcement
of the credit sale agreement. The parties agreed to an inspection by a third party
and the boat was transported to Pleasure Isle Boats in Orange Beach, Alabama.
Upon inspection, personnel at Pleasure Isle discovered that salt water had damaged
the fuel pump. This was repaired and the boat was reported to be “running
exceptionally well.”     Pleasure Isle noted that except for the auto pilot and
generator, all electronics and accessories had been removed from the boat.
        In October 1997, Mallette agreed to allow Deere Credit to sell the boat and
apply the proceeds to his debt. The boat remained in Orange Beach until January
8, 1998, at which time, under a contract between Deere Credit and Bancer Marine
Corp. of Austin, Texas, Bancer transported it to Austin.         Bancer personnel
examined the boat and noted multiple problems.          Bancer and Deere Credit
advertised the boat in a publication aimed at Texas and Louisiana markets at a
suggested retail price of $50,000. After receiving three bids, they accepted the
highest bid of $45,000. The net proceeds, $39,000, were credited to Mallette’s
debt.
        Citing difficulties in securing an agreement to have the boat transported to
another location for inspection, Mallette requested and was given three extensions
for filing his answer to Deere Credit’s complaint, ultimately extending that date to
September 22, 1998. On September 15, 1998, Deere Credit moved for summary
judgment. The docket sheet reflects that Mallette requested and was granted
several delays for the filing of his response to the summary judgment motion,
ultimately extending that date to May 3, 1999. Mallette did not file an answer to
the complaint, but responded to the summary judgment motion on May 4, 1999.

                                          2
After considering the motion and response, the district court granted Deere Credit
summary judgment against Mallette for $74,419.35. Mallette timely appealed.
                                              Analysis
          We review the grant of summary judgment de novo.2 Summary judgment is
proper if “the pleadings, depositions, answers to interrogatories, and admissions on
file, together with any affidavits . . . show that there is no genuine issue of material
fact and that the moving party is entitled to judgment as a matter of law.” 3 Our
review of the parties’ briefs and the record persuades that no genuine issue of
material fact was raised in the district court. Mallette did not contest the validity
or binding nature of the credit agreement, nor did he contest Deere Credit’s
allegation that he breached the terms thereof when he ceased making payments.
Deere Credit was entitled to judgment as a matter of law.
          The judgment appealed is AFFIRMED.




      2
          Horton v. City of Houston, 179 F.3d 188 (5th Cir.), cert. denied, __ U.S. __, 120 S. Ct. 530
(1999).
          3
           Id. at 191 (citing Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-24
(1986)).

                                                  3